Citation Nr: 0933595	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at 
Law


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from November 1942 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  

In a June 2008 decision, the Board reopened the Veteran's 
claim of entitlement to service connection for hypertension.  
The Board subsequently denied this claim and the claim of 
entitlement to service connection for a bilateral foot 
disorder.  The Veteran entered a timely appeal to the U.S. 
Court of Appeals for Veterans Claims (Court).  By Order dated 
in December 2008, pursuant to a joint motion, the Court 
remanded the decision to the Board for readjudication.  The 
joint motion indicated that VA had provided sufficient 
assistance to the Veteran in developing his claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for hypertension and a bilateral foot disorder.  
However, additional evidentiary development is necessary 
before appellate review may proceed on these claims.  

According to a letter from a physician with the initials J.L 
dated November 2004, the Veteran had both hypertension and 
foot and leg injuries during his active military service.  
Dr. L noted in the letter that she had records spanning more 
than 10 years to justify current diagnoses of hypertension 
and a bilateral foot disorder.  However, these records have 
not been incorporated into the Veteran's claims file.  VA 
requested these records from Dr. L in February 2005, but Dr. 
L failed to provide any of these records to VA.  However, Dr. 
L reiterated in a March 2005 letter that she had records 
spanning more than a decade.  An additional attempt should be 
made to obtain these records before appellate review 
proceeds.  

Additionally, the Veteran should be afforded a VA examination 
in this case.  The Veteran has alleged that he suffered from 
hypertension and foot injuries during his military service.  
There are records of hospitalization during service, but 
these records are largely illegible and do not demonstrate 
the underlying cause of the hospitalization.  Aside from the 
Veteran's separation examination of February 1946, the 
remainder of the Veteran's service treatment records appear 
to have been destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  Dr. L has also indicated 
that the Veteran has current diagnoses of hypertension and a 
bilateral foot disorder.  As such, the Veteran should be 
afforded a VA examination in this case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran's attorney requested that VA 
obtain an opinion as to causation from Dr. J.L. because she 
would have the most experience with this case.  While VA has 
a duty to assist a Veteran in obtaining medical records not 
in the custody of VA, this duty does not extend to requesting 
medical opinions be provided by a private physician.  See 38 
C.F.R. § 3.159.  VA will request a medical examination and 
opinion from a qualified VA examiner, however.  The Veteran 
and his attorney are free to request an opinion from Dr. J.L.  

Finally, the Veteran's attorney has requested that attempts 
be made to obtain better copies of the Veteran's service 
records from March 1943 to May 1943.  The RO should determine 
whether clearer copies of these records can be obtained, and 
if so, they should be obtained and incorporated into the 
Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. An additional attempt should be made to 
obtain the more than 10 years worth of 
medical records referenced by Dr. J.L. in 
letters dated November 2004 and March 
2005.  Dr. L should be informed that if 
these records are not available, a 
negative response should be provided to 
VA.  The Veteran should also be given the 
opportunity to submit any additional 
evidence he has in support of his claim.  

2. The RO should also attempt to obtain 
clearer copies of the daily sick reports 
from March 1943 to May 1943.  If clearer 
copies are obtained, they should be 
incorporated into the Veteran's claims 
file.  

3. Once the above steps have been 
completed, the Veteran should be scheduled 
for a VA examination before an appropriate 
specialist(s) for his hypertension.  The 
Veteran's claims file must be made 
available to the VA examiner at the time 
of examination.  The examiner should 
indicate whether the Veteran has a current 
diagnosis of hypertension, and if so, 
whether it is at least as likely as not 
that the Veteran's hypertension manifested 
during, or as a result of, his military 
service.  The examiner should provide a 
complete rationale for any opinion 
provided, and if the examiner is unable to 
provide the requested opinion, a complete 
explanation of why this is so should be 
provided as well.  

4. The Veteran should also be scheduled 
for a VA examination before an appropriate 
specialist(s) for his bilateral foot 
disorder.  The Veteran's claims file must 
be made available to the examiner at the 
time of examination.  The examiner should 
indicate whether the Veteran has a current 
bilateral foot disorder, and if so, 
whether it is at least as likely as not 
that this disorder manifested during, or 
as a result of, his military service.  The 
examiner should provide a complete 
rationale for any opinion provided, and if 
the examiner is unable to provide the 
requested opinion, a complete explanation 
of why this is so should be provided as 
well.  

5. After completion of the above, the 
claims should be reviewed in light of any 
new evidence.  If the claims are not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




